NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CHRISTOPHER JOHNSON,
Petitioner,
V. '
DEPARTMENT 0F VETERANS AFFAI_`RS,°
Responclent.
2010-3164
Petition for review of the Merit Systerns Pr0tection
B0ard in case n0. CH()752090100-I-1.
Before LOURIE, MAYER, and DYK, Circuit Ju,dges.
PER CURlAM.
ORDER
Christopher Johnson responds to the court’s order di-
recting him to indicate when he received the final decision
of the Merit Systems Protection Board.
J0hnson filed an appeal with the Board challenging
his termination as a pharmacy technician. On Fehruary
3, 2009 the administrative judge dismissed the case for
lack of jurisdiction, finding that Johnson had served in an
excepted position for less than two years and was not
preference eligible Johns0n petitioned the B0ard for

JOHNSON V. VA 2
review The Board denied his petition for review on June
8, 2009. The Board’s certified index reflects that the final
decision that was mailed to Johnson was returned as
undeliverable on July 27, 2009. This court received
Johnson's petition for review on July 19, 2010, nearly one
year after the Board's decision. We directed the Johnson
indicate when he received notice of the Board's decision so
that this court could determine whether his petition was
timely Hled.
A petition for review of a Board decision must be filed
within 60 days of when the petitioner received notice of
the decision. See 5 U.S.C. § 7703(b)(1). In his response to
the court's order, Johnson does not indicate when he
received notice of the Board’s decision. "A party seeking
the exercise of jurisdiction in its favor has the burden of
establishing that such jurisdiction exists." R0covich° v.
United States, 933 F.2d 991, 993 (Fed. Cir. 199'1). In this
case, Johnson has not demonstrated that his petition is
timely and thus has not shown that the court has jurisdic-
tion. Thus, the petition is dismissed.
Accordingly,
IT ls ORDERED THA'1‘:
The petition for review is dismissed.
FoR THE CoURT
559 93 zinn /S/ Jan H@rba1y
Date J an Horbaly
Clerk
cc: Christopher Johnson
Michael D. Snyder, Esq. U_S_ muR¥BHPPEALs F0R
ms Fr-:oERAL c1Rcun
DE[.`i 0 § will
s17
JAN HGRBALY
CLERK